DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 December 2021 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-9, and 11-19 are allowed over the closest prior art of record. Parker et al. (US 6,302,122) and Isikman et al. (US 9,851,298) are considered the closest prior art.
Regarding Claim 1, Parker et al. (US’122) teach a sprayer (Abstract) comprising, one or more sensors in a for pressure, temperature, liquid level, user height, user presence, user image, arm location, and feed rate in a feedback control (col. 15, lines 28-33; col. 14, lines 17-28); a dispenser assembly, including one or more components configured to spray sunscreen lotion (col. 8, lines 35-45; col. 10, lines 38-46; col. 14, lines 17-28); a reservoir (tank 84) capable of containing sunscreen lotion (col. 14, lines 65-67; col. 5, lines 49-59); and a controller which includes at least circuitry for feedback control of sensed process parameters to spray a coating material like sunscreen lotion (col. 14, lines 17-28; col. 15, lines 27-33).
e.g. infrared) to identify specific body areas and to control the sprayer (col. 14, lines 17-28). US’122 fails to teach a UV sensor or camera.
Regarding Claim 1, Isikman et al. (US’298) disclose a portable sunscreen detector to sense UV and/ or infrared light reflected off skin in order to determine whether to apply sunscreen and to provide recommendations including whether to apply sunscreen, how much, what strength, and to what part of the body (Abstract; col. 7, line 43 through col. 8, line 30). US’298 fails to teach a sprayer.
No other prior art which teaches or suggests the claimed combination of limitations has been identified as of the time of this Allowance.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712